DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the magnetic actuation latch device as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
The prior art of record, DE 202018104402, McMahon (US 2060305161), Chang et al. (US 20140165362), DE202014105350, teaches magnetic actuation latches relevant to the claimed invention, but fails, both individually and in combination, to teach a magnetic actuation latch having each and every limitation of the claims.  
Regarding claim 1, the prior art of record does not teach or suggest a magnetic actuation latch comprising:
a sliding plate further comprising two connection ends, a guiding slot and a guiding portion wherein the guiding portion is disposed adjacent to the guiding slot, and the guiding slot is located between the two connection ends; 
a limitation element further comprising a limitation portion wherein when the limitation portion is rotated to be aligned to and engaged with the limited end of the rotating element, the rotating element is blocked.  
One of ordinary skill in the art would not find it obvious to modify the structure of the prior art to
locate the guiding slot adjacent to the guiding portion and between the two connection ends,
block the rotating element by aligning and engaging the limitation portion with the limited end of the rotating block 
as claimed in the instant application without the use of impermissible hindsight and/or destroying the references.  Therefore, the prior art of record does not disclose the claimed magnetic actuation latch. 
Claims 2-20 are allowed since they pend from an allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for magnetic actuation latches.
DE 202018104402 U1 teaches a magnetic door lock with strike with magnet, latch element, sliding plate, elastic component, rotating element, and limitation element.
McMahon, US 20160305161 A1, teaches mortise lockset with strike with magnet, latch element with magnet, sliding plate, rotating element, and limitation element.
Chang et al., US 20140265362 A1, teaches a magnetic locking apparatus with strike with magnet, latch element, sliding plate, elastic component, and rotating element.
DE 202014105350 U1 teaches locks with strike with magnet, latch element, sliding plate, elastic component, rotating element, and limitation element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675